UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                          Plaintiff,
                    -against-                                        20-CV-0417 (CM)

NYPD; MONTEFIORE; CITY OF NEW YORK                    ORDER IMPOSING FILING RESTRICTIONS
(HRA); UNITED STATES SD COURT; NYC                           UNDER 28 U.S.C. § 1651
MTA,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Because of Plaintiff’s history of vexatious and frivolous litigation in this Court, on

November 7, 2019, the Court barred Plaintiff from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Frost v. City of New York (HRA), ECF

1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). The Court also warned Plaintiff that the continued

submission of frivolous documents may result in the imposition of additional sanctions,

including monetary penalties. Id.

       Undeterred by the Court’s November 7, 2019 order, Plaintiff has continued to file

frivolous actions in this Court, without first obtaining permission from the Court to do so. From

November 8, 2019, through February 12, 2020, Plaintiff has filed, including this action, 60 new

actions, many of which have been dismissed without prejudice for Plaintiff’s failure to comply

with the November 7, 2019 order. See, e.g., Frost v. NYPD, ECF 1:20-CV-0522, 4 (S.D.N.Y. Jan.

22, 2020) (dismissing action without prejudice for Plaintiff’s failure to comply with the

November 7, 2019 order); Frost v. City of New York (HRA), ECF 1:20-CV-0305, 4 (S.D.N.Y. Jan.

14, 2020) (same); Frost v. US SD Court, ECF 1:20-CV-0250, 3 (S.D.N.Y. Jan, 13, 2020) (same);

Frost v. Whole Foods Market, ECF 1:20-CV-0234, 4 (S.D.N.Y. Jan. 14. 2020) (same); Frost v.
City of New York (HRA), ECF 1:20-CV-0133, 4 (S.D.N.Y. Jan. 9, 2020) (same); Frost v. City of

New York (HRA), ECF 1:20-CV-0084, 4 (S.D.N.Y. Jan. 6, 2020) (same).

       By order dated January 27, 2020, the Court dismissed this action without prejudice for

Plaintiff’s failure to comply with the November 7, 2019 order and directed Plaintiff to show

cause in writing, within 15 days, why the Court should not enter an order requiring Plaintiff to

seek permission to file any new action she seeks to file in this Court. Plaintiff has not responded

to the Court’s January 27, 2020 order, but she did file 13 new actions.

       Plaintiff is now required to seek permission to file any new action in this Court. To seek

permission, Plaintiff must:

       a) Submit a motion titled “Motion for Leave to File” that explains why she should be
          permitted to file the new action or proceeding and why this Court is a proper venue
          for the action or proceeding;

       b) Attach a copy of this order;

       c) Include either (i) the full filing fees or (ii) a request to proceed without prepayment of
          fees; and

       d) Include a statement, made under penalty of perjury, stating that the claims are not
          frivolous or in bad faith, that the lawsuit is not brought for any improper purpose,
          such as to harass or cause unnecessary delay, and that the filing complies with this
          Court’s orders, the Federal Rules of Civil Procedure, and this Court’s Local Rules.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice for Plaintiff’s failure to comply with the November 7, 2019 order.

       Plaintiff is required to seek permission to file any new action in this Court. To seek

permission, Plaintiff must:

       a) Submit a motion titled “Motion for Leave to File” that explains why she should be
          permitted to file the new action or proceeding and why this Court is a proper venue
          for the action or proceeding;


                                                 2
         b) Attach a copy of this order;

         c) Include either (i) the full filing fees or (ii) a request to proceed without prepayment of
            fees; and

         d) Include a statement, made under penalty of perjury, stating that the claims are not
            frivolous or in bad faith, that the lawsuit is not brought for any improper purpose,
            such as to harass or cause unnecessary delay, and that the filing complies with this
            Court’s orders, the Federal Rules of Civil Procedure, and this Court’s Local Rules.

         The Clerk of Court is directed not to accept any complaint from Plaintiff unless she

complies with the above requirements.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 14, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   3
